Citation Nr: 0520170	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  03-31 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Whether new and material has been presented to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder, other than PTSD.

4.  Whether new and material has been presented to reopen a 
claim of entitlement to service connection for hepatitis C.

5.  Whether new and material has been presented to reopen a 
claim of entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had honorable active service from August 1980 to 
August 1984 and from April 9, 1985 to September 5, 1985.  He 
also had other than honorable service from September 6, 1985 
to August 3, 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA), that denied the above 
claims.

The issue of entitlement to service connection for an 
acquired psychiatric disorder was previously finally denied 
by the RO in September 1997.  The claim for service 
connection for PTSD involves a separate and distinct claim 
that was not included in the September 1997 decision denying 
service connection for a psychiatric disorder in general.  
See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996), 
rev'g 5 Vet. App. 549 (1993).  As such, the issues before the 
Board are as captioned above.  

The veteran was scheduled to appear for a personal hearing 
before a Veterans Law Judge at the RO in August 2004, but he 
failed to appear as scheduled.  In May 2005, he requested 
that his hearing be rescheduled as he had been unable to 
attend due to illness.  By letter dated in June 2005, the 
Board denied the veteran's motion for a new hearing as the 
request was untimely pursuant to 38 C.F.R. § 20.704(d) 
(2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

Unfortunately, a remand is required for compliance with VA's 
duty to notify and assist.  This is necessary to ensure that 
there is a complete record upon which to decide the veteran's 
claims so that he is afforded every possible consideration.

The veteran asserts that he has PTSD which is due to his 
first period of active service while on board the U.S.S. 
Constellation (CV-64), wherein he witnessed the accidental 
death of a fellow shipmate.  A request to verify the 
veteran's alleged service was sent by the RO to the National 
Personnel Records Center (NPRC) in St. Louis, Missouri, in 
September 2002.  However, it does not appear that the NPRC 
either confirmed or denied that the veteran witnessed the 
accidental death of a shipmate while on board the U.S.S. 
Constellation.  As such, given the foregoing, the Board 
concludes that on remand, the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) be provided with the 
appropriate evidence and requested to provide any available 
information, to include daily ship logs, which might 
corroborate the veteran's alleged in-service stressor.

Should the veteran's reported stressor be verified, a VA 
psychiatric examination would prove helpful in this case to 
determine whether a diagnosis of PTSD is supported by a 
verified stressor.

On review of the claims folder, pursuant to a letter from the 
veteran to the RO dated in April 2002, it appears that the 
veteran may be in receipt of Social Security Administration 
(SSA) disability benefits.  Accordingly, any administrative 
decision of the Social Security Administration and the 
medical records relied upon to award disability benefits must 
be obtained and associated with the claims folder prior to 
further adjudication of this matter.  Murincsak v. Derwinski, 
2 Vet. App. 363, 369 (1992). 

Additionally, the service medical records from the veteran's 
first period of active duty from August 1980 to August 1984 
are not of record.  The veteran has reported receiving 
treatment at the Martinez and Palo Alto VA treatment 
facilities in 1990 and 1991, and at Menlo Park in 1990 and 
1994.  While some of these records have been obtained, they 
do not appear to be complete.  The veteran has also reported 
that he was scheduled to receive additional treatment at the 
West Los Angeles VA treatment facility in October 2002, and 
well as receiving private treatment from Robert A. Yoho, M.D. 
and at El Camino Hospital.  Additional development is 
required in this regard.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management  Center (AMC) in Washington, D.C. for the 
following actions:

1.  Make arrangements to obtain the 
veteran's complete service medical 
records from his period of active duty 
from August 1980 to August 1984.  If 
these record are not available, a 
negative reply is requested

2.  Make arrangements to obtain the 
veteran's complete treatment records from 
the Palo Alto and Martinez VA treatment 
facilities dated from July 1990 to 
December 1991; from the Menlo Park VA 
treatment facility dated from 1990 to 
1994; and from the West Los Angeles VA 
treatment facility, dated from September 
2002 forward.  If these record are not 
available, a negative reply is requested.

3.   Make arrangements to obtain the 
veteran's complete treatment records from 
Robert A. Yoho, M.D. and El Camino 
Hospital.  

4.  Obtain from SSA the records pertinent 
to the veteran's claim for disability 
benefits, including any administrative 
decision and the medical records relied 
upon concerning that claim.

5.  Ask the veteran to submit a specific 
and detailed statement describing his 
alleged stressor of having witnessed the 
accidental death of a fellow shipmate.  
He should be informed that specific 
dates, locations, circumstances, and 
names of those involved in the reported 
incidents would prove helpful in 
attempting to verify his stressor.

6.  After a response is received from the 
veteran or the time for response expires, 
request that the USASCRUR provide any 
available information which might 
corroborate the veteran's alleged in-
service stressor, to include daily ship 
logs.  Provide USASCRUR with a 
description of his alleged stressor as 
identified.  Provide USASCRUR with copies 
of any lay statements of record and 
personnel records obtained showing 
service dates, duties, and units of 
assignment.  If unable to provide such 
information, USASCRUR should be asked to 
identify the agency or department that 
could provide such information and the 
AMC should conduct follow-up inquiries 
accordingly.

7.  If, after the foregoing development 
has been accomplished the veteran's 
reported stressor(s) is verified, 
schedule him for a complete and thorough 
VA psychiatric examination.

Prior to conducting the examination, the 
examiner should be given a copy of this 
remand and the veteran's claims folder 
for review.  The examination report 
should reflect review of pertinent 
material in the claims folder.  The 
diagnosis should be in accordance with 
the American Psychiatric Association's: 
Diagnostic and Statistical Manual of 
Mental Disorders-IV (DSM-IV).  All 
necessary special studies or tests, 
including appropriate psychological 
testing and evaluation, are to be 
accomplished.

The examiner must express an opinion as 
to whether the veteran meets the criteria 
for PTSD contained in DSM- IV, and if he 
meets such criteria, whether PTSD can be 
related to the stressor or stressors 
reported by the veteran and established 
as having occurred during the veteran's 
active service.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

8.  Finally, readjudicate the veteran's 
claims, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claims remains adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case and afforded an appropriate 
period of time within which to respond 
thereto.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




